Case 3:17-cv-00072-NKM-JCH Document 841 Filed 08/19/20 Page 1 of 3 Pageid#: 13780




                                                                        August 19, 2020
  The Honorable Norman K. Moon
  United States District Court
  Western District of Virginia
  255 West Main Street
  Charlottesville, VA 22902

                         Re:     Sines et al. v. Kessler et al., No. 3:17-cv-00072 (NKM) (JCH)

  Dear Judge Moon:

          We write on behalf of Plaintiffs to request a conference with the Court to discuss logistical
  considerations concerning our upcoming trial, currently scheduled for October 26, 2020. As Your
  Honor is aware, we have recently completed the bulk of fact discovery and are conducting motions
  practice as contemplated by the Court’s November 15, 2019 scheduling order. ECF No. 589. The
  parties anticipate approximately a four-week jury trial with the nine remaining Plaintiffs and 20
  remaining individual and entity Defendants. As we continue to monitor the developments
  regarding COVID-19 both in Virginia and across the country, we have become increasingly
  concerned that conducting a comprehensive and constitutionally adequate jury selection process
  in approximately two months from now – not to mention a jury trial itself involving this many
  parties, litigants, and witnesses – may ultimately prove untenable and potentially dangerous from
  a public health perspective.

          Given the scope and complexity of this case, preparation for trial, which is now underway,
  will be costly and require significant advance planning for parties and witnesses, all of which has
  been made more logistically complicated given the safety precautions we must all observe to keep
  parties, litigants, witnesses, jurors and court personnel safe and healthy. This case also presents
  certain security concerns that only increase those complications, including necessary coordination
  with the Court as well as the marshals in charge of courthouse security. With that in mind, Plaintiffs
  request a conference with the Court and all parties at the Court’s earliest convenience to discuss
  these potential barriers to proceeding with a jury trial on October 26, 2020.



                                                                        Very truly yours,


                                                                        Michael L. Bloch, Esq.
Case 3:17-cv-00072-NKM-JCH Document 841 Filed 08/19/20 Page 2 of 3 Pageid#: 13781




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 19, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                            Elmer Woodard
   David L. Hauck                                     5661 US Hwy 29
   David L. Campbell                                  Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.                isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                                 James E. Kolenich
   jgravatt@dhdglaw.com                               Kolenich Law Office
   dhauck@dhdglaw.com                                 9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                              Cincinnati, OH 45249
                                                      jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                      Counsel for Defendants Matthew Parrott,
                                                      Traditionalist Worker Party, Jason Kessler,
                                                      Nathan Damigo, and Identity Europa, Inc.
                                                      (Identity Evropa)


   Bryan Jones                                        William Edward ReBrook , IV
   106 W. South St., Suite 211                        The Rebrook Law Office
   Charlottesville, VA 22902                          6013 Clerkenwell Court
   bryan@bjoneslegal.com                              Burke, VA 22015
                                                      edward@rebrooklaw.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South             Counsel for Defendants Jeff Schoep, National
                                                      Socialist Movement, and Nationalist Front




          I further hereby certify that on August 19, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                       Matthew Heimbach
   eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

   Robert Ray                                         Christopher Cantwell
   azzmador@gmail.com                                 christopher.cantwell@gmail.com

   Vanguard America                                   Richard Spencer
   c/o Dillon Hopper                                  richardbspencer@icloud.com
   dillon_hopper@protonmail.com



                                                  1
Case 3:17-cv-00072-NKM-JCH Document 841 Filed 08/19/20 Page 3 of 3 Pageid#: 13782




                                            /s/ Michael L. Bloch
                                            Roberta A. Kaplan (pro hac vice)
                                            Julie E. Fink (pro hac vice)
                                            Gabrielle E. Tenzer (pro hac vice)
                                            Michael L. Bloch (pro hac vice)
                                            KAPLAN HECKER & FINK LLP
                                            350 Fifth Avenue, Suite 7110
                                            New York, NY 10118
                                            Telephone: (212) 763-0883
                                            rkaplan@kaplanhecker.com
                                            jfink@kaplanhecker.com
                                            gtenzer@kaplanhecker.com
                                            mbloch@kaplanhecker.com

                                            Counsel for Plaintiffs




                                        2
